Citation Nr: 1226297	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971 and from February 1972 to July 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied entitlement to a compensable rating for allergic rhinitis.  

The Board remanded the claim in September 2010 so that a hearing could be provided.  In May 2012, the Veteran provided testimony at a hearing before the undersigned at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was scheduled for VA examinations in June and October 2011 and failed to report.  However, during the Board hearing, he testified that he was working out of town in New Orleans at the time of the VA examinations and he called to inform the RO that he would not be able to attend at that selected time and date.  He further informed the RO that he would need at least two weeks' notice for the examination to arrange for travel back; however, he did not receive such notice.  He also testified that he was still working in New Orleans and would need at least two weeks' notice in order to arrange travel for the examination.  

The Board finds that the Veteran should be rescheduled for the VA examination to determine the current severity of his allergic rhinitis and provided at least two weeks' notice of the date, location, and time.  Where possible, the RO should attempt to schedule the Veteran for an examination at the facility closest to where he is residing at that time.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the severity of his allergic rhinitis.  Provide at least two weeks' notice of this examination and attempt to schedule the examination at the location most convenient for the Veteran.  

2.  Once the above development has been completed, if any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


